Case: 14-41098      Document: 00513158568         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 14-41098                           August 18, 2015
                                 Conference Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ANGEL TORRES-MORENO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-530-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Juan Angel Torres-Moreno
raises an argument that is foreclosed by United States v. Martinez-Lugo, 782
F.3d 198, 204-05 (5th Cir. 2015), petition for cert. filed (June 19, 2015) (No. 14-
10355). In Martinez-Lugo, 782 F.3d at 204-05, we held that an enhancement
pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior conviction of a drug




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41098     Document: 00513158568    Page: 2   Date Filed: 08/18/2015


                                 No. 14-41098

trafficking offense is warranted regardless whether the conviction for the prior
offense required proof of remuneration or commercial activity.
      Torres-Moreno also raises an argument that is foreclosed by United
States v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), which held
that the sentence enhancement provided for in § 2L1.2(b)(1)(A)(i) applies to a
conviction for the federal crime of conspiracy to commit a federal drug
trafficking offense.
      Accordingly, the motion for summary affirmance is GRANTED, the
alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED.




                                       2